DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    277
    746
    media_image1.png
    Greyscale

Claim Objections


Claim 1 and by virtue of its dependent claims objected to because of the following informalities:  There is grammatical error in claim 1, filed on 10/09/2020, line 11. There is an extra closed parenthesis before the comma in the phrase  “… rotor main body  ), and which are located …”.  Appropriate correction is required. 
Claim Interpretation
An annotated drawing figure is provided with terminology used in the specification for context to the nomenclature of elements referred to in the claim(s). 

    PNG
    media_image2.png
    1284
    1044
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following fails to provide proper antecedent basis for the following elements:
In particular Claim 1 recites the limitation "at least in sub-regions" in line 9. There no clear basis of “regions” or “sub-regions”.
In particular Claim 1, the limitation "the surface section" in line 10.
In particular Claim 1, the limitation "the surface sections in which no rotor blades are arranged" in line 10. (i.e. the non-bladed surface sections)
Claim 1, “the interaction region [with the rotor blade tips of the second rotor]”
Claim 1, “the rotor blade tips of the second rotor”
Claim 1, “the second rotor”
Claim 1, “the surface of the rotor main bodies” 
Claim 2, “the distance between the rotor main body surface and the rotor longitudinal axis”
Claim 2, “the rotor main body surface
Claim 2, “the axial positions”
Claim 2, “the rotor longitudinal axis”
Claim 4, “the distances” in plural form
Claim 5, “the clearance”
Claim 6, “the second rotor main body”
Claim 7, “the pitch” should refer to “a pitch” in for antecedent basis sake.
Claim 7, “of the two other rotor blades,” lacks antecedent basis
There is insufficient antecedent basis for these limitations in the claim.


Claim 1 is unclear if this is a conditional statement or there are different “case” alternatives by the phrase of “wherein in the case of “ (emphasis added). 
In claim 1, the phrase “and which are located in the interaction region with the rotor blade tips of the second rotor” is unclear as to what structural element is being referred to has having the additional  “and which are located in” limitation.
In claim 1, the phrase “arbitrary envelope” is vague and unclear in what is being defined since it is “arbitrary”. In other words, that the bounds are based on a random choice or personal whim, rather than any reason or system, thereby there is definite scope to this “envelop”
In claim 1 “are deliberately introduced
Claim 3 “the radial and/or axial directions” is unclear in what relative structural element or axis is being referred to in these directions. Of the section? Of the body? Of the sub-region?
Claim 4 is unclear in relative degree of change in what is meant by the relative term “steadily” in the clause “wherein the distances change steadily.”

In light of the narrative clauses of the claims and the numerous lack of antecedent basis of elements, the claims have been examined as reasonably best understood in light of the specification.

Claim Rejections - 35 USC § 102













The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 7  is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by NORTEY US 4834543.
Regarding at least claim 1, The NORTEY reference shows an internal mixer, comprising: 
	a mixing chamber enclosed by a housing; 
	a feeding neck in which a ram is guided; 
	a closable discharge door; 
and 
	an intermeshing rotor system, composed of 
		a pair of rotors that can each be rotated about a rotor longitudinal axis, 
			each rotor comprising 
		a rotor main body on which at least one respective rotor blade is arranged, and 

    PNG
    media_image3.png
    640
    321
    media_image3.png
    Greyscale
	the rotor blades of the pair of rotors meshing with one another, 

wherein in the case of 
	at least one of the rotors, 
		the rotor main body, at least in sub-regions, 

	is non-cylindrical and has a non-circular cross-section (see figs 7A-7E), 

		in the surface sections in which no rotor blades are arranged on the rotor main body ), [sic] 

	and which are located in the interaction region with the rotor blade tips of the second rotor, 

	non-cylindrical and non-circular denoting an arbitrary envelope of the rotor main body in the interaction surface sections (see figs 7A-7E)
	
	in which recesses are deliberately introduced in certain locations into the surface of the rotor main bodies or elevations applied onto the surface of the rotor main bodies.  

Regarding claim 2/1, note wherein in the interaction sub-regions of the rotor main body, the distance between the rotor main body surface and the rotor longitudinal axis is different between at least two planes that are situated perpendicularly to the rotor longitudinal axis and the axial positions of which can be predefined, at least along a rotor main body circumferential segment.   See the comparison of the distance and regions between the figures of the rotor in NORTEY figs 3,4,7,7A-7E with the instant invention figs. 6A, 8, 7A-7D

    PNG
    media_image4.png
    984
    1098
    media_image4.png
    Greyscale

	Regarding Claim 3/2, note wherein the differing distance can be provided in the radial and/or axial directions.  

	Regarding claim 4/2 note, wherein the distances change steadily.  (STEADILY is a relative term)

	Regarding claim 5/1, note that the clearance between one of the rotor main bodies and the rotor blade tips the second rotor main body decreases in the direction of the rotor longitudinal axes toward the rotor ends.  .   See the comparison of the distance and regions between the figures of the rotor in NORTEY figs 3,4,7,7A-7E with the instant invention figs. 6A, 8, 7A-7D

	Regarding claim 6/1, note that  the clearance between one of the rotor main bodies and the rotor blade tips of the second rotor main body increases in the direction of the rotor longitudinal axes toward the rotor ends.  See the comparison of the surfaces and distances between the tips its regions between the figures of the rotor in NORTEY figs 3,4,7,7A-7E with the instant invention figs. 6A, 8, 7A-7D

    PNG
    media_image5.png
    928
    1071
    media_image5.png
    Greyscale

Regarding claim 7/1, note that the at least one rotor comprises (see the rotor in NORTEY figs 3,4,7,7A-7E)
	 a centrally arranged, long rotor blade that extends 
		along at least half the rotor length and
is helically arranged on the rotor main body, 

	as well as likewise helically designed, shorter rotor blades arranged in the respective end regions of the rotor, 
	the pitch of one of the rotor blades being in the opposite direction in relation to the pitch of the two other rotor blades, 
	and in that passages for material to be mixed are provided between the free ends of the rotor blades.  

	Regarding claim 8/1, note it can be defined that the sub-region extends along the entire rotor main body on which no rotor blades are arranged.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reproduced reference drawing features highlight the state of art of known non-circular shaped rotors. 
    PNG
    media_image6.png
    512
    652
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    931
    1378
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    648
    898
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    879
    605
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    906
    587
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    924
    633
    media_image11.png
    Greyscale
    
    PNG
    media_image12.png
    782
    608
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    882
    616
    media_image13.png
    Greyscale
 

    PNG
    media_image14.png
    1084
    640
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    666
    612
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774